Citation Nr: 0812474	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bowel obstruction secondary to surgical 
adhesions, currently rated 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected removal of the left ovary, currently rated 
10 percent disabling.

3.  Entitlement to service connection for internal 
hemorrhoids.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the service-connected bowel 
obstruction and the service-connected removal of left ovary.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served as a member of the United States Air Force 
Reserves, with active service from June 1985 to October 1985 
and from February 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).

Procedural history

Bowel obstruction

In a March 1996 rating decision, service connection was 
granted for bowel obstruction secondary to adhesions from 
exploratory laparoscopy; a 30 percent rating was assigned.

In a December 2001 rating decision, an increased rating was 
denied for the service-connected bowel obstruction.  The 
veteran perfected an appeal of that denial.  In an October 
2003 rating decision, a 50 percent disability rating was 
assigned for the service-connected bowel obstruction.  Later 
in October 2003, the veteran withdrew her appeal.

On May 20, 2005, the RO received the veteran's claim for an 
increased rating for the service-connected bowel obstruction.  
In the September 2005 rating decision, an increased rating 
for the service-connected bowel obstruction was denied.  
The veteran has perfected an appeal of that denial.

Removal of the left ovary

In the March 1996 rating decision, service connection was 
granted for removal of the left ovary; a 10 percent 
disability rating was assigned.

On May 20, 2005, the RO received the veteran's claim for an 
increased rating for the service-connected removal of the 
left ovary.  In the September 2005 rating decision, an 
increased rating for the service-connected removal of the 
left ovary was denied.  The veteran perfected an appeal of 
that denial.

Other issues on appeal

The veteran has also filed claim of entitlement to service 
connection for internal hemorrhoids, service connection for 
diabetes mellitus, claimed as secondary to the service-
connected bowel obstruction, and TDIU.  The RO denied all 
three claims, and the veteran perfected an appeal of those 
denials.


All issues

In January 2008, the veteran testified at a Travel Board 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

At the January 2008 hearing, the veteran submitted additional 
evidence.  She waived initial AOJ consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2007).

Issue clarification

In the September 2005 rating decision, the RO the veteran's 
claim for service connection for internal hemorrhoids on the 
basis that new and material evidence had not been received 
which was sufficient to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  That denial 
was predicated there being a prior denial of service 
connection for internal hemorrhoids in a June 1994 rating 
decision.  However, while the June 1994 rating decision 
contained a notation that internal hemorrhoids is a non-
service-connected disorder because it was not shown in 
service, a claim for service connection for internal 
hemorrhoids was not in fact adjudicated in that rating 
decision.  Nor has that issue been adjudicated in any 
subsequent rating decision.  Thus, there is no prior final 
denial as to a claim of service connection for internal 
hemorrhoids.  New and material evidence need not be 
submitted.   

The RO denied the claim of service connection for diabetes 
mellitus as secondary to only the service-connected bowel 
obstruction.  However, the veteran's May 2005 claim reflects 
that she is claiming diabetes mellitus as secondary to not 
only the bowel obstruction but also the removal of the left 
ovary.  

In light of the above discussion, the issues are as stated on 
title page.

Remanded issues

The issues of service connection for internal hemorrhoids and 
diabetes mellitus, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

In the September 2005 rating decision, service connection for 
hypertension, claimed as secondary to the service-connected 
bowel obstruction, was denied.  The veteran perfected an 
appeal of that denial.  At the January 2008 hearing, the 
veteran withdrew the claim of entitlement to service 
connection for hypertension.  See the hearing transcript, 
page 3.  Therefore, this issue has been duly withdrawn and 
will be discussed no further herein.  See 38 C.F.R. § 20.204 
(2007).

In a February 2006 rating decision, entitlement to a 
temporary total evaluation based on surgery requiring a 
period of convalescence was denied.  The veteran filed a 
timely Notice of Disagreement (NOD) as to that denial.  In a 
March 2006 rating decision, a temporary total evaluation 
based on surgical or other treatment necessitating 
convalescence was assigned effective September 6, 2005 to 
October 31, 2005.  The matter of the veteran's entitlement to 
a temporary total rating has therefore been resolved.  

In May 2006, the veteran requested an extension of the 
temporary total evaluation.  
In a July 2006 rating decision, entitlement to a temporary 
total evaluation based on surgical or other treatment 
necessitating convalescence beyond October 31, 2005 was 
denied.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim is granted during the pendency of the appeal, a second 
Notice of Disagreement must thereafter be timely filed to 
initiate appellate review of "downstream" issues.

FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
her service-connected bowel obstruction.

2.  The veteran is receiving more than the current maximum 
schedular rating for her service-connected removal of the 
left ovary.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular disability 
rating in excess of the currently assigned 50 percent 
disability rating for service-connected bowel obstruction as 
secondary to surgical adhesions have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2007).

2.  The criteria for the assignment of a schedular disability 
rating in excess of the currently assigned 10 percent 
disability rating for service-connected removal of the left 
ovary have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7619 (2007).

3.  The criteria for referral for any of the service-
connected disabilities on appeal on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for service-
connected bowel obstruction and removal of the left ovary.  
The remaining issues on appeal - entitlement to service 
connection for internal hemorrhoids and diabetes mellitus, 
and TDIU - are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in a letter sent in July 
2005, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  

As for the evidence to be provided by the veteran, in the 
VCAA letter, the RO asked the veteran to identify relevant 
evidence.  The RO also enclosed VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for medical 
providers that treated her for her claimed disabilities with 
those letters.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on her claims.  [VA examinations 
were conducted in August 2005.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
her behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO told the veteran that she should 
submit any evidence in her possession relevant to her claims, 
as follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the July 11, 2005 
VCAA letter, page 3.  This request is unlimited and open 
ended; that is, it can reasonably be read to encompass any 
and all evidence in the veteran's possession.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that she could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in September 
2005, after the July 2005 VCAA letter.  Therefore, the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 is not at issue as to these 
claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for the disabilities on appeal.  The RO did not provide the 
veteran a notice letter specifically as to elements (4), 
degree of disability, and (5), effective date.  However, with 
respect to element (4), the veteran is already in receipt of 
the maximum schedular ratings for both service-connected 
disabilities.  Thus, degree of disability is immaterial.  Any 
questions as to the appropriate effective date to be assigned 
for increased ratings are rendered moot because the ratings 
are not being increased.  

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
July 2005 VCAA letter the veteran was informed to 
substantiate her claims the evidence must show that her 
service-connected disabilities have gotten worse.  See the 
July 11, 2005 VCAA letter, page 6.  As for the veteran's 
obligation to provide evidence showing her service-connected 
disabilities have gotten worse, she was advised that VA 
needed evidence from her and that "you may submit evidence 
that your service-connected bowel obstruction secondary to 
surgical adhesions and the removal of the left ovary have 
increased in severity."  See id. at page 1.  Therefore, the 
veteran was informed that to substantiate a claim, she must 
provide medical or lay evidence demonstrating a worsening or 
increase in severity.  

As for medical or lay evidence demonstrating the effect that 
worsening has on the claimant's employment and daily life, 
the veteran was notified that VA needed evidence from her 
such as her own statement which "should completely describe 
her symptoms, their frequency and severity, and other 
involvement, extension, and additional disablement caused by 
her disability."  See id. at page 2.  The veteran was also 
told that to support her claim for TDIU, the evidence must 
show "that your service-connected disability or disabilities 
are sufficient, without regard to other factors, to prevent 
you from performing the mental and/or physical tasks required 
to get or to keep substantially gainful employment."  See 
id. at page 9.  Moreover, the veteran was informed that to 
support her claims for an extra-schedular evaluation based on 
exceptional circumstances, the evidence must show "that your 
service-connected disability or disabilities present such an 
exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical."  See id.  Thus, the 
veteran was informed that to substantiate a claim, she must 
provide medical or lay evidence demonstrating the effect that 
worsening has on the claimant's employment and daily life.  

In any event, even if the VCAA letter did not provide 
sufficient notice as to the first prong of the holding 
Vazquez-Flores, the essential fairness of the adjudication 
was not affected because the veteran had actual knowledge of 
what was necessary to substantiate her claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, at 
the January 2008 hearing, the veteran and her representative 
discussed how her service-connected disabilities impacted her 
ability to work.  See the January 2008 hearing transcript, 
pages 5, 7-8, and 16-17.  

As for the second prong of the holding in Vazquez-Flores, 
since the veteran is in receipt of maximum schedular ratings, 
notice of  the specifics of the diagnostic codes are of no 
help to her.  In any event, the veteran was aware of the 
specific rating criteria for her service-connected 
disabilities because her representative discussed such 
criteria in her presence.   See the hearing transcript, pages 
3, 11, and 19.

As for the third prong of the holding in Vazquez-Flores, the 
veteran was aware of how disabilities are rated because her 
representative discussed this matter.  See hearing, page 19.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the VCAA letter the RO stated that examples of 
evidence that she may submit: a statement from your doctor 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests; statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner your disability has become worse; and her own 
statement which should completely describe her symptoms, 
their frequency and severity, and other involvement, 
extension, and additional disablement caused by her 
disability.  Thus, the VCAA letter addressed the fourth prong 
of the holding in Vazquez-Flores.

As to the lack of notice as to element (5), effective date, 
in a VCAA letter, the essential fairness of the adjudication 
was not affected because the Board concludes below that the 
preponderance of the evidence is against the claims for 
increased ratings as to the bowel obstruction and removal of 
the left ovary.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her increased rating claims, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.

The evidence of record includes private and VA treatment 
records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

The Board also notes that while the issue of entitlement to 
service connection for diabetes mellitus is being remanded to 
obtain records from Dr. J.A., there is no indication that 
these records are relevant to the increased rating issues.  
An April 2005 statement from Dr. J.A. reflects that he has 
not treated the veteran for the disorders subject to the 
increased rating claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2007).  She has retained the services of a 
representative.  She testified at a Travel Board hearing held 
in January 2008 at the RO before the undersigned Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision on the 
merits as the two increased rating issues.

1.  Entitlement to an increased disability rating for 
service-connected bowel obstruction secondary to surgical 
adhesions, currently rated 50 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected bowel obstruction is 
currently rated 50 percent disabling under Diagnostic Codes 
7399-7301.  The RO assigned Diagnostic Code 7399 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99".  See 38 
C.F.R. § 4.20 (2007)[ when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous] .  The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2007), adhesions of the peritoneum. 

The Board finds that the veteran's bowel obstruction is most 
appropriately rated under Diagnostic Code 7301 because, as 
shown in a September 2005 operative report, she has dense 
adhesions of the small bowel to the anterior abdominal wall.  

While the veteran underwent a small intestine resection in 
September 2005, her gastrointestinal disability should not be 
rated under Diagnostic Code 7328 [intestine, small, 
resection] because the residual adhesions constitute the 
predominant disability.  Specifically, there is no evidence 
of a definite or material weight loss, as opposed to a 
minimal weight loss.  The Board notes that the veteran 
weighed 236 pounds at an August 2005 VA examination.  From 
October 2005 to April 2006, her weight fluctuated from 217 
pounds in October 2005 and in January 2006, to 230 pounds in 
March 2006, and back down to 215 pounds in April 2006.  
However, by January 2008, she weighed 224 pounds.  Put 
simply, she has experienced less than a 10 percent weight 
loss from her baseline weight in August 2005.  See 38 C.F.R. 
§ 4.112 (2007).  

For the same reason, the veteran is not entitled to 
consideration under Diagnostic Code 7308 [postgastretomy 
syndrome],  which the RO did in the April 2006 SSOC, because 
weight loss is a symptom of postgastretomy syndrome.

A November 2006 VA treatment record reflects that an October 
2006 computed tomography (CT) scan of the abdomen shows no 
evidence of small bowel obstruction, and that it is likely 
that the veteran's abdominal pain is secondary to irritable 
bowel syndrome.  Assuming that the veteran's predominant 
disability is now irritable bowel syndrome rather than small 
bowel obstruction, a change in the applicable schedular 
criteria would not be to the veteran's advantage, because the 
maximum rating for irritable colon syndrome is 30 percent.  
See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).

Although the March 2006 SOC and a July 2006 RO considered 
Diagnostic Code 7323 [colitis, ulcerative], the veteran has 
not been diagnosed with that disorder.  Therefore, 
consideration of that diagnostic code is not warranted.  

In short, the Board can identify no more appropriate 
diagnostic code than Diagnostic Code 7301, and the veteran 
and her representative have pointed to none.

Specific schedular criteria

In pertinent part, Diagnostic Code 7301 [peritoneum, 
adhesions of] provides that a 50 percent disability rating is 
warranted for severe adhesions of peritoneum with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2007).  There is no higher 
schedular rating available under this diagnostic code.

Analysis

Schedular rating

The veteran is receiving the maximum rating, 50 percent, for 
adhesions of the peritoneum under Diagnostic Code 7301.  

Hart considerations

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for her bowel 
obstruction was filed on May 20, 2005.  In this case, 
therefore, the relevant time period is from May 20, 2004 to 
the present.  The veteran has been receiving the maximum 
schedular rating for her bowel obstruction under Diagnostic 
Code 7310 since November 20, 2001.  Accordingly, staged 
ratings are not appropriate.

Extraschedular rating

For the sake of economy, the Board will simultaneously 
discuss consideration of  extraschedular ratings for this 
disability, along with the service-connected removal of the 
left ovary, below.

2.  Entitlement to an increased disability rating for 
service-connected removal of the left ovary, currently rated 
10 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings have been set out above and will not be repeated.

Assignment of diagnostic code

The veteran's service-connected removal of the left ovary is 
currently rated 
10 percent disabling under Diagnostic Codes 7699-7619.  The 
RO assigned Diagnostic Code 7699 pursuant to 38 C.F.R. § 
4.27.  See 38 C.F.R. § 4.20 (2007).  The RO determined that 
the most closely analogous Diagnostic Code is 38 C.F.R. 
§ 4.116, Diagnostic Code 7619 (2007), removal of ovary.  The 
Board finds that the veteran's removal of the left ovary 
should be rated under Diagnostic Code 7619 given that this 
Diagnostic Code specifically pertains to the veteran's 
service-connected disability.

Specific schedular criteria
 
Diagnostic Code 7619 provides that the removal of an ovary 
will warrant a 100 percent rating for three months after 
removal.  Thereafter, complete removal of both ovaries will 
result in a 30 percent rating.  Removal of one ovary with or 
without partial removal of the other warrants a 
noncompensable rating.  See 38 C.F.R. § 4.116, Diagnostic 
Code 7619 (2007).

Analysis

Schedular rating

The veteran's service-connected removal of the left ovary is 
currently rated 
10 percent disabling.  Even though Diagnostic Code 7619 
currently provides for a noncompensable rating for a service-
connected removal of only one ovary, at the time the 10 
percent rating was assigned a 10 percent disability could be 
assigned.
The Board also notes that the veteran is receiving special 
monthly compensation for the loss of the left ovary.

The Board additionally notes that various higher ratings may 
be assigned for combinations of loss of ovaries and the 
uterus.  See Diagnostic Code 7617 as well as Diagnostic Code 
7619.  Although the veteran also has had her right ovary and 
uterus removed, service connection is not in effect for 
either disability.  [In that regard, medical records show 
that she underwent a hysterectomy in April 1990 and the right 
ovary was removed in August 1990, well after her first period 
of active service and months prior to her second period of 
active service.]  Service connection is a prerequisite for 
the assignment of a higher ratings based on the loss of 
multiple organs.  Compare 38 C.F.R. § 3.383, which allows for 
compensation under certain circumstances, of paired service-
connected and non service connected disabilities.  The 
ovaries are not among them.

To the extent that the veteran is asserting that additional 
compensation is warranted based on the lack of natural 
hormones, Diagnostic Code 7619 encompasses any residuals of a 
removal of an ovary, to include the lack of natural hormones.  

Therefore, a higher schedular rating is not warranted.

Hart considerations

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for the removal of the 
left ovary was filed on May 20, 2005.  In this case, 
therefore, the relevant time period is from May 20, 2004 to 
the present.  The veteran has been receiving the 10 percent 
rating for the removal of the left ovary under Diagnostic 
Code 7619 since well before May 20, 2004.  Accordingly, 
staged ratings are not appropriate.

Extraschedular consideration

The March 2006 SOC and the July 2006 SSOC reflect that the RO 
has considered the veteran's claims on an extraschedular 
basis.  The Board will therefore address the matter of 
extraschedular consideration.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
her representative.  The record does not show that the 
veteran has required frequent hospitalizations for any of her 
service-connected disabilities on appeal.  While the veteran 
was hospitalized in September 2005 for resection of the small 
bowel, as was noted in the introduction a temporary total 
evaluation was assigned effective September 6, 2005 to 
October 31, 2005.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to any of her service-
connected disabilities on appeal such as to trigger 
consideration of the extraschedular provisions.  There is no 
indication that any of her service-connected disabilities on 
appeal individually markedly interfere with employment, 
beyond that contemplated in the currently assigned disability 
ratings.  The veteran, a nurse, asserted at her August 2005 
VA diabetes mellitus examination that she has not worked 
since 1994 because of her abdominal pain (as well as and a 
non service-connected cervical spine disability.  At the 
January 2008 hearing, she added that it would be very 
difficult for her to have a full-time job because of her need 
for bathroom breaks.  See the hearing transcript, pages 16-
17.  However, at the August 2005 VA diabetes mellitus 
examination, she reported that she was able to do volunteer 
work providing hospice care and participating in church 
activities and that she was pursing a Ph.D. in family 
treatment.    

The Board finds that any current diminution in ability to 
secure and retain employment is reflected in the assigned 
ratings, which result in a combined rating of 60 percent.  
Indeed, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. 
§4.1 (2005): "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].   

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An increased disability rating for service-connected bowel 
obstruction.

An increased disability rating for service-connected removal 
of the left ovary is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues on appeal must be remanded for 
further procedural and evidentiary development.



3.  Entitlement to service connection for internal 
hemorrhoids.

Reason for remand

VA medical opinion

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, in order to fulfill its statutory 
duty to assist the veteran in the development of her claim VA 
is to obtain a medical opinion as to whether there is a nexus 
between the claimed disability and her active service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service medical records reflect that the 
veteran had complaints of rectal bleeding during her first 
period of active service.  The cause of the veteran's in-
service rectal bleeding is unclear.  Reports of VA 
colonoscopies, to include one done in September 2006, reflect 
the presence of hemorrhoids.  

Under these circumstances, the Board believes that a medical 
nexus opinion is necessary.



	(CONTINUED ON NEXT PAGE)





4.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the service-connected bowel 
obstruction and the service-connected removal of a left 
ovary.

Reasons for remand

Private medical records

In July 2005, the veteran signed an authorization of release 
for medical records from Dr. J.A., who treated the veteran 
for diabetes mellitus.  No attempt to obtain these records 
has been made.

VA medical opinion

While the August 2005 VA examiner addressed whether the 
service-connected bowel disorder caused the diabetes 
mellitus, there is not of record a medical nexus opinion 
addressing a relationship between the diabetes mellitus and 
the removal of the left ovary, nor is there a medical nexus 
opinion of record whether the bowel disorder aggravated the 
diabetes mellitus.  A medical opinion on this matter is 
necessary.

5.  Entitlement to TDIU.

Reasons for remand

The veteran's compensable service-connected disabilities 
result from a single etiology, the in-service surgery to 
remove the left ovary, and are 60 percent disabling under 
38 C.F.R. § 4.25, thereby meeting the criteria for 
consideration under 38 C.F.R. § 4.16(a) (2007).

A medical opinion addressing the veteran's unemployability 
due to her veteran's service-connected disabilities is 
necessary.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should attempt to obtain the 
records from Dr. J.A. pertaining to 
treatment of the veteran from June 2003 
to the present.  Any such records 
obtained should be associated with the 
veteran's claims folder.

2.  VBA should arrange for the veteran's 
records to be reviewed by a physician in 
order to determine the etiology of her 
hemorrhoids, the nature and etiology of 
her diabetes mellitus, and to determine 
whether she is unemployable due to her 
service-connected disabilities.  

After review of all pertinent medical 
records, the reviewing physician should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
hemorrhoids are related to her military 
service.  In particular, if the 
documented complaints of rectal bleeding 
in service are more likely due to another 
cause, this should be identified.  

The reviewing physician should also 
provide opinions as to whether it is as 
least as likely as not that the veteran's 
service-connected bowel disorder and/or 
removal of the left ovary caused or 
aggravated her diabetes mellitus.  

The reviewer also should provide an 
opinion as to whether the veteran is 
unemployable due to her service-connected 
bowel disorder and removal of the left 
ovary.  

If physical examination and/or diagnostic 
testing of the veteran is deemed to be 
necessary by the reviewing physician, 
such should be accomplished.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
practicable, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and her 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_____________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


